DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 5/24/2021, claims 1, 2, 5, 9, 10, 13, 15 and 16 have been amended, claims 19 and 20 are cancelled, and new claims 21 and 22 are added. Claims 1-18, 21 and 22 are pending and under examination.
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, Applicant argued that "registering, by the computer device, the new learned word in a user's new learned word database" where the database has "a data structure that includes a memorization level of the new learned word" is not using generic computer elements as tools to help with the execution of a mental process or a certain method of organizing human activity for at least the reason that the specific database structure of claim 1 is not a mental process or a certain method of organizing human activity.1 It is respectfully disagreed. MPEP provides “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: … vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because ‘an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality,’ BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018).” MPEP 2106.05(a). Similarly, the claimed database is merely used as a generic tool to store historic usage. Therefore, the rejections are maintained.

Applicant’s other arguments with respect to claim(s) 1-18, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the phrase “wherein the memorization level is a number of times the user correctly uses the new learned word in a sentence after the new learned word is recognized as the new learned word.” The limitation “the new learned word is recognized as the new learned word” renders the claim indefinite because it is unclear how the new learned word can be recognized as the new learned word. At best, claim 1 explains a “word” is recognized as a “new learned word” but fails to explain how the previously recognized new learned word can be recognized as new learned word again. For similar reasons, similar claim 13 and dependent claims 21 and 22 are rejected as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and its dependents 2-8, 21 and 22, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:  The claim recites a computer implemented method which is able to detect a new word and compare the related word, and thus falls under one of the four statutory categories, specifically that of a process.
Step 2a, prong 1: The limitation of recognizing a new learned word, registering a new learned word, associating the new word to a related word, tracking the use of the related word, identifying the related word in a sentence, and suggesting placing the new word in a sentence, is a process that under broadest reasonable interpretation, can be seen as a mental process and certain methods of organizing human activities but for the recitation of generic computer components.  That is the current system is considered a method of observation and following instructions, merely using generic computer elements as tools to help with the execution of the “mental process” and “certain methods of organizing human activity”.  The current system recites nothing more than generic steps to be performed in the mind.  For example, when breaking down the claim, the claim recites recognizing a word as a new learned word of a user.  This can be performed by a teacher identifying that a student is using a new vocabulary word.  This can be viewed as a method of evaluation, and thus would fall under the grouping of “a mental process”.  Next, the claim recites registering the new learned word as a new word on the 
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a 
Step 1: In regards to the dependent claims, 2-8, 21 and 22, a computer implemented method which is able to detect a newly learned word and how it is used, and thus falls under one of the four statutory categories, specifically that of a process.
Step 2a, prong 1: The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process or a certain methods of organizing human activity, but for the recitation of generic computer components.  Claim 2, recites identifying a second sentence used by a user that contains a new word and then saving the sentence.  This can be performed by a teacher searching through a student’s classwork or homework and identifying sentences that the student has used the new vocabulary word in a sentence and then keeping that particular homework or classwork.  This can be viewed as an observation or evaluation, and thus falls under the grouping of a mental process.  Claim 3 recites providing feedback to the user for using the new learned word.  This can be performed by a teacher giving the user a grade on the particular classwork or homework assignment on if the new vocabulary word was used correctly or 
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device in the dependent claims 2-6.  The computer device See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Claim 7 and 8 recite collecting interactions over the internet as well as having the computer device be on a cloud computing environment.  The MPEP discusses that electronic record keeping is not considered to be a practical application.  Further, see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Regarding claim 21, the examiner takes OFFICIAL NOTICE that defining a data structure with known data type, such as Java String, Array, List, Time and Date Objects, was old and well known in the art at the time of applicant's invention, as it provides means to create object oriented data structure with predefined data-type2. Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does 
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraphs 23, 45, 53 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Further, the Applicant’s disclosure in paragraphs 36 and 66, discusses the Internet of things and the cloud computing environment.  This recitation provided in the specification does not provide enough detail that is considered to make the cloud and the internet of things significantly more.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement3.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II).  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Claims 9, and its dependents 10-14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:  The claim recites a computer program product which is able to detect a new word and compare the related word, and thus falls under one of the four statutory categories, specifically that of a machine.
Step 2a, prong 1: The limitation of recognizing a new learned word, registering a new learned word, associating the new word to a related word, tracking the use of the related word, identifying the related word in a sentence, and suggesting placing the new word in a sentence, is a device that under broadest reasonable interpretation, can be seen as a mental process and certain methods of organizing human activities but for the recitation of generic computer components.  That is the current system is considered a method of observation and following instructions, merely using generic computer elements as tools to help with the execution of the “mental process” and “certain methods of organizing human activity”.  The current system recites nothing more than generic steps to be performed in the mind.  For example, when breaking down the claim, the claim recites recognizing a word as a new learned word of a user.  This can be performed by a teacher identifying that a student is using a new vocabulary word.  This can be viewed as a method of evaluation, and thus would fall under the grouping of “a mental process”.  Next, the claim recites registering the new learned word as a new word on the registered list.  This can be performed by a teacher listing the new learned word as a new vocabulary word or listing it as a known word by the student.  This can be viewed as an observation, and thus falls under “a mental process”.  Next, the claim recites associating the new word with a prior learned word.  This can be performed by a teacher associating the new vocabulary word with a prior vocabulary word.  This can be viewed as an evaluation or judgment step, and thus falls under a certain method of organizing human activity.  Next, the claim recites tracking how the user has used the related word.  This can be performed by the teacher identifying either in classwork or homework how the user has used the 
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device.  The computer device would contain elements which are not recited such as a processor and storage device such as database.  The processor and storage device are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraphs 23, 45, 53 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II). MPEP provides “Examples that the courts have indicated may not be sufficient to 
Step 1: In regards to the dependent claims, 10-14, a computer program product which is able to detect a newly learned word and how it is used, and thus falls under one of the four statutory categories, specifically that of a device.
Step 2a, prong 1: The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process or a certain methods of organizing human activity, but for the recitation of generic computer components.  Claim 10, recites identifying a second sentence used by a user that contains a new word and then saving the sentence.  This can be performed by a teacher searching through a student’s classwork or homework and identifying sentences that the student has used the new vocabulary word in a sentence and then keeping that particular homework or classwork.  This can be viewed as an observation or evaluation, and thus falls under the grouping of a mental process.  Claim 11 recites providing feedback to the user for using the new learned word.  This can be performed by a teacher giving the user a grade on the particular classwork or homework assignment on if the new vocabulary word was used correctly or incorrectly, as well as providing suggestions on how to use the word.  This can be viewed as a teaching method, and thus falls under the grouping of a certain method of organizing human activity.  
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device in the dependent claims 10-14.  The computer device inherently includes a processor and storage device.  The processor and storage device are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further, see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraph 23, 45, 53 discusses a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items 
Claims 15, and its dependents 16-18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:  The claim recites a computer system which is able to detect a new word and compare the related word, and thus falls under one of the four statutory categories, specifically that of a machine.
Step 2a, prong 1: The limitation of recognizing a new learned word, registering a new learned word, associating the new word to a related word, tracking the use of the related word, identifying the related word in a sentence, and suggesting placing the new word in a sentence, is a process that under broadest reasonable interpretation, can be seen as a mental process and certain methods of organizing human activities but for the recitation of generic computer components.  That is the current system is considered a method of observation and following instructions, merely using generic computer elements as tools to help with the execution of the “mental process” and “certain methods of organizing human activity”.  The current system recites nothing more than generic steps to be performed in the 
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device.  The computer device inherently include a processor and storage device such as database.  The processor and storage device are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application 
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraphs 23, 45, and 53 discusses a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II). MPEP provides “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: … vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because ‘an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality,’ BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018).” MPEP 2106.05(a).  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Step 1: In regards to the dependent claims, 16-20, a computer implemented method which is able to detect a newly learned word and how it is used, and thus falls under one of the four statutory categories, specifically that of a process.
Step 2a, prong 1: The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process or a certain methods of organizing human activity, but for the recitation of generic computer components.  Claim 16, recites identifying a second sentence used by a user that contains a new word and then saving the sentence.  This can be performed by a teacher searching through a student’s classwork or homework and identifying sentences that the student has used the new vocabulary word in a sentence and then keeping that particular homework or classwork.  This can be viewed as an observation or evaluation, and thus falls under the grouping of a mental process.  Claim 17 recites providing feedback to the user for using the new learned word.  This can be performed by a teacher giving the user a grade on the particular classwork or homework assignment on if the new vocabulary word was used correctly or incorrectly, as well as providing suggestions on how to use the word.  This can be viewed as a teaching method, and thus falls under the grouping of a certain method of organizing human activity.  Next, claim 18 recites that the feedback comprises of an indication that the second sentence is a desired usage of the learned word.  This can be performed by a teacher indicating to a student on graded classwork or homework that the way to use a word is correct or preferred.  This can be viewed as a method of teaching, and thus falls under the grouping of a certain method of organizing human activity.  Next, claim 19 recites adding the new learned word to a library after the user has used the new word multiple times.  This can be performed by a teacher identifying a new vocabulary word is now an old vocabulary word after the user has used it in assignments a given number of times.  This can be viewed as an evaluation or observation, and thus falls under the grouping of a mental process.  Next, claim 20 recites recognizing the new learned word.  This can be done by the teacher observing how many times 
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device in the dependent claims 16-20.  The computer device would inherently include a processor and storage device.  The processor and storage device are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further, see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraph 23, 45, and 53 discusses a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II).  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler et al. (US Patent Application Publication 2013/0149681), referred to as Tinkler 1, in view of Labutov et al. (US 2016/0027333), referred to as Labutov.
Regarding claims 1, 9 and 15, Tinkler 1 discloses a computer-implemented method/computer program product, the computer program product comprising a computer readable storage medium4/system comprising: 
recognizing, by a computer device, a word as a new learned word for a user (para. 206 discusses a word list being created, this word list would contain words that need to be learned, these are ones that are added by the user through the system, para. 207 the system recognizes the vocabulary words); 
(para. 206 the user adds the words that should be part of the vocabulary list); 
associating, by the computer device, the registered new learned word with related known words in a user's known word library, the known word library including words known to the user5 (para. 71 discussing the database storing word pairs such as the vocabulary word and a synonym, para. 206-207 discusses the user adding a word list, the system can then designate questions in which the user must determine the proper synonym of the word, this would mean that inherently the correct synonym and answer for the question is stored);” 
Tinkler does not explicitly disclose, “the database having a data structure that includes a memorization level of the new learned word by the user; tracking, by the computer device, uses of the related known words by the user; identifying, by the computer device, a used sentence spoken by the user that contains one of the related known words; and suggesting, by the computer device, to the user a new sentence that replaces the one of the related known words in the used sentence with the new learned word.”  
Labutov teaches computer system methods for generating combined language content (Abstract) comprising
the database having a data structure that includes a memorization level of the new learned word by the user (¶0028: “The learnability--likelihood of retaining certain text--of a word in the not fluent language is identified by the recall probability value Pr(w.sub.e, w.sub.f).”);
tracking, by the computer device, uses of the related known words by the user (¶0028: “The invention maximizes the learnability of the not fluent language estimating a vocabulary of a user (step 210) and presenting code-switched content most suitable for the user.  Vocabulary of a user is estimated through simple frequency based sampling of the terms in the vocabulary of the language in which the user is not fluent.  After presentation of words, the system determines whether or not the user is familiar with the word in terms of meaning.  For example, a user may provide explicit feedback, i.e. be required to select input such as "known" and "unknown".  Or the user may provide implicit feedback, through reading speed, page turns or gaze saccades.  This process allows the system to estimate the recall probability Pr(w.sub.f) for each word w.sub.f in the vocabulary of the language in which the user is not fluent.  The estimated recall probability Pr(w.sub.f) is used in the optimization stage to produce combined content personalized to the user.”); 
identifying, by the computer device, a used sentence spoken by the user that contains one of the related known words (¶0028: “Vocabulary of a user is estimated through simple frequency based sampling of the terms in the vocabulary of the language in which the user is not fluent.  After presentation of words, the system determines whether or not the user is familiar with the word in terms of meaning.  For example, a user may provide explicit feedback, i.e. be required to select input such as "known" and "unknown".  Or the user may provide implicit feedback, through reading speed, page turns or gaze saccades.  This process allows the system to estimate the recall probability Pr(w.sub.f) for each word w.sub.f in the vocabulary of the language in which the user is not fluent.”); and 
suggesting, by the computer device, to the user a new sentence that replaces the one of the related known words in the used sentence with the new learned word (¶0028: “presenting code-switched content most suitable for the user.”)  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the substitution and changing of words and phrases in sentences, as taught by Labutov, with the vocabulary system of Tinkler 1, in order to “generate content from which a 
Regarding claims 2, 10 and 16, the combination of Tinkler 1 and Labutov further discloses identifying, by the computer device, a second used sentence used by the user that contains the new learned word; and saving, by the computer device, as new learned word data the identifying of the second used sentence as a usage of the new learned word.” (Labutov, ¶0028: “The invention maximizes the learnability of the not fluent language estimating a vocabulary of a user (step 210) and presenting code-switched content most suitable for the user.  Vocabulary of a user is estimated through simple frequency based sampling of the terms in the vocabulary of the language in which the user is not fluent.  After presentation of words, the system determines whether or not the user is familiar with the word in terms of meaning.  For example, a user may provide explicit feedback, i.e. be required to select input such as "known" and "unknown".  Or the user may provide implicit feedback, through reading speed, page turns or gaze saccades.  This process allows the system to estimate the recall probability Pr(w.sub.f) for each word w.sub.f in the vocabulary of the language in which the user is not fluent.  The estimated recall probability Pr(w.sub.f) is used in the optimization stage to produce combined content personalized to the user.”);  
Regarding claims 3, 11 and 17, Tinkler 1 in view of Labutov discloses the method of claim 2.  Tinkler 1 further discloses, “further comprising: providing feedback, by the computer device, to the user for using the new learned word (para. 64 discusses how the system is able to provide feedback based on if a particular sentence uses the word correctly, para. 207 discusses the system provides feedback on sentences that use the new words or have been filled in with a word).”
Regarding claims 4, 12 and 18, the combination of Tinkler 1 and Labutov further discloses “wherein the feedback comprises indicating to the user that the second used sentence is a desired usage of the new learned word.” Tinkler 1 teaches providing feedback to a user on if the on how the (Labutov, ¶0028: “Or the user may provide implicit feedback, through reading speed, page turns or gaze saccades.  This process allows the system to estimate the recall probability Pr(w.sub.f) for each word w.sub.f in the vocabulary of the language in which the user is not fluent.  The estimated recall probability Pr(w.sub.f) is used in the optimization stage to produce combined content personalized to the user.”);  
Regarding claims 6 and 14, Tinkler 1 in view of Labutov discloses the method of claim 1.  Tinkler 1 further discloses, “wherein the recognizing is achieved by the computer device monitoring activity of the user related to the new learned word (para. 206-207 discusses a word list being created, this word list would contain words that need to be learned, these are ones that are added by the user through the system, the system will then create a quiz where the user must insert and use vocabulary words, under broadest reasonable interpretation the monitoring activity is understood to be as anytime the user uses the word whether it be adding it to a list or using it within a quiz).” 
Regarding claim 7, Tinkler 1 in view of Labutov discloses the method of claim 6.  Tinkler 1 further discloses, “wherein the activity of the user comprises interactions of the user with devices on the Internet of things (Fig. 7 the system tracks vocabulary and creates word list using the internet server system, 700, para. 212 discusses the internet connection of the system and how the system uses the internet to create a profile and word list).”
Regarding claim 8, Tinkler 1 in view of Labutov discloses the method of claim 1.  Tinkler 1 further discloses, “wherein the computer device includes software provided as a service in a cloud computing environment (Fig. 7 the system tracks vocabulary and creates word list using the internet server system, 700, para. 212-214 discusses how the program is provided and stored through a GUI, 714, through a web-based system that is connected to a server 700, otherwise known as a cloud computing environment)
Regarding claim 21, Tinkler 1 does not explicitly disclose that the data structure is defined as: NewLearnedWord I UserID, NewWord, User's-frequency(times/day), memorization level (0-10), lastTimetoUse… (mm/dd/yyyy), listofUKWs (List<String>)…).
The examiner takes OFFICIAL NOTICE that defining a data structure with known data type, such as Java String, Array, List, Time and Date Objects, was old and well known in the art at the time of applicant's invention, as it provides means to create object oriented data structure with predefined data-type.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 22, the combination of Tinkler 1 and Labutov further discloses that the used sentence is a currently spoken sentence, and the computer device performs the suggesting in real-time as a replacement for the currently spoken sentence (Labutov, ¶0026: “The combined content may be communicated in a variety of ways, for example, visually such as using a touch screen or aurally such as using a speaker.”; ¶0027: “Feedback provides a cue to the comprehension of the combined content and is used to tailor the combined content communicated to the user quickly such as in real-time.”).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler et al. (US 20130149681), referred to as Tinkler 1, in view of Labutov, as applied to claim 2 and 10 above, in further view of Tinkler (US 20120254802), referred to as Tinkler 2.
Regarding claims 5 and 13, the modified system of Tinkler 1 discloses the above mentioned, but fails to disclose, “further comprising: adding, by the computer device, the new learned word to the known word library after the user uses the new learned word a predetermined number of times.”  Tinkler 2 teaches, “adding, by the computer device, the new learned word to the known word library after the user uses the new learned word a predetermined number of times (para. 45 discusses the word is added to a list after the user has searched the word or looked up the word, under broadest reasonable interpretation the predetermined amount of times can be using the word once, this meets the requirement of a predetermined amount of time due to the fact that the word has been searched that means the user has used the word once).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined adding a searched word to a word list, as taught by Tinkler 2, with the vocabulary storage system of Tinkler 1, for the purpose of creating a vocabulary system which is able to create a list of words for a user that a user has used.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 5/24/2021, p. 9. 
        2 Spec. ¶0021 (“source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++, or the like, and procedural programming languages, such as the "C" programming language or similar programming languages.”)
        3 See also Spec. ¶0021 (stating that creating object oriented data structure such as in claim 21 is well-known technology) (“source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++, or the like, and procedural programming languages, such as the "C" programming language or similar programming languages.”)
        4 A computer readable storage medium is not to be construed as being transitory signals per se. Spec. ¶0019 (“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves,  electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”)
        5 Examiner distinguishes “related known words in a user’s known word library” from “words known to the user.” Claim 1 requires “user’s known word library” to have (i) “related known words” and (ii) “words known to the user” but never requires the two words are same.